Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 1/14/21 overcome the rejections set forth in the office action mailed 10/14/20. New grounds of rejection necessitated by the amendments are set forth below.

Claim Rejections - 35 USC § 103
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura (U.S. Pat. No. 6,465,400) in view of Horaguchi (U.S. Pat. No. 7,625,850).
From column 1 line 46 through column 2 line 2 Kamimura discloses a high temperature lubricant composition where the base oil can comprise 30 to 80% by weight of an aromatic ester compound, encompassing the range recited for the pyromellitate ester of claim 1, 20 to 70% by weight of another base oil, encompassing the range recited for the polyol ester of claim 1, and an antioxidant. In column 2 lines 42-47 Kamimura discloses that the aromatic ester can be various pyromellitate esters meeting the limitations of the pyromellitate ester of claims 1, 5-6, 11, and 16-18. The antioxidant meets the limitations of the additive of claims 1, 9, 14, and 16, and in column 3 lines 17-39, column 5 lines 25-30, and column 6 lines 17-26 Kamimura discloses that the antioxidant can be various types recited in claims 10 and 15. In column 7 lines 32-33 Kamimura discloses that the composition can comprise a rust-proofing agent, which meets the limitations of the anti-rust agent of claims 8 and 13, and in column 7 lines 37-2/s, encompassing the ranges recited in claims 7 and 12. In column 7 lines 18-20 Kamimura discloses that the antioxidant is preferably present in an amount of 0.1 to 10% by weight, indicating that the base oil can be present in an amount of up to 99.9% by weight, encompassing the range recited in claim 19. 
The differences between Kamimura and the currently presented claims are:
i) Kamimura discloses in column 2 lines 53-55 that the additional base oil can be a synthetic oil, but does not specifically disclose a polyol ester base oil.
ii) Some of the ranges of Kamimura overlap or encompass the claimed ranges or amounts rather than falling within them. 
With respect to i), in column 1 lines 6-10 Horaguchi discloses a lubricating composition ideal for use in high-temperature environments. In column 4 lines 17-21 Horaguchi discloses that the compositions comprise polyol ester oils, and in column 4 lines 35-49 discloses that suitable polyol ester oils include dipentaerythritol esters, where the acid component of the polyol ester can contain 6 to 10 carbon atoms, within the range recited in claim 3, particularly isononanoic acid, which also leads to esters meeting the limitations of claim 3-4. In the inventive examples of Table 1 Horaguchi specifically discloses dipentaerythritol esters meeting the limitations of claims 3-4. The 
With respect to ii), see MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” 
While Kamimura and Horaguchi do not specifically disclose the properties recited in claims 1, 11, and 16, it is the examiner’s position that since the composition of Kamimura and Horaguchi meets the compositional limitations of the claims, and is useful for high-temperature applications, it will possess the claimed properties, or at least possess a liquid fraction, total deposit formation, and residue formation in ranges at least overlapping the claimed ranges.  Claims 1-19 are therefore rendered obvious by Kamimura and Horaguchi.


Double Patenting
Claims 1-15 and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,508,248. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the ‘248 patent discloses a lubricant composition comprising a polyol ester and a pyromellitate ester. The polyol ester is present in an amount of about 32 to about 36% by weight, as recited in amended claim 1 of the current application, and the pyromellitate ester is present in an amount of about 63 to about 65% by weight, also as 
Claims 3-8 of the ‘248 patent are analogous to claims 2-7 of the current application. Claim 9 of the ‘248 patent recites that the at least one additive can be various additives recited in claims 8-9 of the current application. Claim 11 of the ‘248 patent discloses a composition comprising a specific pyromellitate ester corresponding to that of claim 11 of the current application, and includes both the polyol ester and pyromellitate ester in amounts recited in amended claim 11 of the current application, as discussed for claim 1 above. The composition of claim 11 of the ‘248 patent also has a viscosity within the range recited in claim 12 of the current application. The additives recited in claim 9 of the ‘248 patent also meet the limitations of claims 13-14 of the current application. Claim 17 of the ‘248 patent recites specific pyromellitate esters recited in claim 18 of the current application. The sum of the concentrations of the pyromellitate ester and polyol ester components of the base oil of the claims of the ‘248 patent is at least 95% by weight, encompassing the range recited in claim 19. 

i) Claim 9 of the ‘248 patent recites that the composition can comprise an antioxidant additive, but does not disclose specific suitable antioxidants. This relates to claims 10 and 15 of the current application.
ii) Some of the ranges of the claims of the ‘248 patent overlap the claimed ranges rather than falling within them.
With respect to i), Applicant is reminded that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent.  In re Vogel, 422 F. 2d 438, 164 USPQ 619, 622 (CCPA 1970). In this case, column 8 lines 61-67 of the ‘248 patent disclose that suitable antioxidants include those recited in claims 10 and 15 of the current application. Claims 10 and 15 of the current application therefore define an obvious variation of the compositions of the claims of the ‘248 patent.
With respect to ii), See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
	In light of the above, claims 1-15 and 18-19 of the current application are rendered obvious by the claims of the ‘248 patent.

Response to Arguments
Applicant's arguments filed 1/14/21 regarding Ohno are moot in light of the new grounds of rejection set forth above. Kamimura and Horaguchi render obvious the composition of the amended claims, noting that unlike Ohno, Kamimura does not require at least 5% by weight of a PAO base oil. Applicant’s argument that the prior art references do not teach the claimed properties is still applicable to the new rejection, but is not persuasive. Kamimura and Horaguchi render obvious a composition comprising a pyromellitate ester and polyol ester base oil in amounts encompassing the claimed ranges, where the pyromellitate ester and polyol ester can be specific species recited in the dependent claims. It is therefore the examiner’s position that the compositions of Kamimura and Horaguchi will possess the claimed properties, noting that Tables 1 and 4 of the specification indicate that composition PM5, which comprises pyromellitate ester in an amount of 38.1%, outside the claimed range but within the range taught by Kamimura, still possesses the claimed properties.


Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771